IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39667

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 715
                                                 )
       Plaintiff-Respondent,                     )      Filed: November 13, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JOSHUA ALAN DAVIS,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Joshua Alan Davis pled guilty to burglary. I.C. § 18-1401. The district court sentenced
Davis to a unified term of seven years, with a minimum period of confinement of three years.
The district court suspended the sentence and placed Davis on probation.             Davis served
numerous periods of discretionary jail time while on probation, participated in the retained
jurisdiction program, and ultimately admitted to violating the terms of his probation. The district
court revoked Davis’s probation and ordered execution of his suspended sentence. Davis filed
an I.C.R 35 motion, which the district court denied. Davis appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In

                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Davis’s Rule 35 motion, we conclude no
abuse of discretion has been shown.     Therefore, the district court’s order denying Davis’s
Rule 35 motion is affirmed.




                                              2